DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I in the reply filed on 04/12/2022 is acknowledged.
Claims 13-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Inventions II, III, and IV, there being no allowable generic or linking claim.
Claims 1-12 are currently pending and considered below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/18/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Objections
Claims 4, 11, and 12 are objected to because of the following informalities: 
Claim 4, line 1, “the bar assembly” should read --each bar assembly--
Claim 4, line 2, “the bar assembly” should read --the respective bar assembly--
Claim 11, line 2, “the push-up type exercise” should read --the push-up exercise--
Claim 12, line 1, “wherein the bar assembly” should read --wherein each bar assembly--
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 8, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (WIPO Publication WO2018128198A1, translation and original provided) and further in view of Sun et al. (US Publication No. 20170128778).
Regarding independent claim 1, Kim et al. discloses an exercise device for use in a push-up exercise (see Fig. 3, see paragraph 1), the device comprising:
	a plurality of bar assemblies (20), each bar assembly comprising a handle (23) affixed to a rear frame (22) defining a protrusion (21), the handle configured to be grasped by a user (Fig. 3);
	a base assembly (Fig. 8) comprising a top frame (main board 10) and a bottom frame (balance frame 60, spring board expansion device 70, or step box expanding devices 80), the top frame defining a plurality of recesses (seating grooves 11) configured to receive the protrusion (paragraph 93 line 1, “The coupling member 20 includes a coupling plate 22 provided on a lower surface thereof with a protrusion 21 mounted on the seating groove 11 of the main board 10”);
	a plurality of sensors disposed on the device, the sensors being configured to sense data responsive to a motion performed by the user (paragraph 125, “the present invention further includes a gyro sensor (not shown) installed on the main board and a control transmission unit (not shown) for calculating and transmitting balance information from the signal detected by the gyro sensor”, and paragraph 127, “In addition to the gyro sensor, an acceleration sensor, a geomagnetic sensor, and the like may be installed and utilized”).

    PNG
    media_image1.png
    556
    581
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    375
    631
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    338
    604
    media_image3.png
    Greyscale

	Kim appears to disclose a processor, a memory, and a transmitter in communication with the plurality of sensors (paragraph 125), but does not explicitly teach a processor electrically coupled to the plurality of sensors, wherein the processor is configured to determine a quality assessment of a performance of the push-up exercise, a memory configured to store the sensed data and the assessment, and a transmitter in communication with the memory for transmitting the sensed data and the assessment to an external computing device.
	Sun et al. teaches a smart electronic device (120, Fig. 2) configured to be mounted to an exercise apparatus for capturing exercise data for a user of the exercise apparatus (abstract), comprising a plurality of sensors (motion sensors 230) configured to sense data responsive to a motion performed by a user (paragraph 31 lines 9-13, “The motion sensors 230 may include an accelerometer 232 for measuring acceleration, a gyroscope 234 for measuring orientation, and various electrical switches 236 and mechanical switches 238 for detecting motions”), a processor (210) electrically coupled to the plurality of sensors, wherein the processor is configured to determine a quality assessment of a performance of a push-up exercise (see example process 300 in Fig. 3; as the smart electronic device is configured to be attached to a pushup assist device, paragraph 25 lines 1-6, “The smart electronic devices 120 embedded in or attached to fitness and exercise apparatuses can be any electronic device that detects, collects, and stores motion data regarding an exercise apparatus including, but not limited to, push-up assists, ab wheelers, dumbbells, weight machines, and power racks”, the smart electronic device 120 with processor 210 is configured to determine a quality assessment of a performance of a push-up exercise), a memory (220) configured to store the sensed data and the assessment (paragraph 32 lines 5-9, “As illustrated in FIG. 2, the memory 220 stores various programs, modules and data structures, or a subset thereof, including but not limited to a motion capture module 222, a motion feature module 224, a data aggregator module 226, and a configuration module 228” and lines 13-15, “In practice, the processor 210 is configured to execute the modules stored in the memory 220 to accomplish various functions of the electronic device 120”), and a transmitter (240) in communication with the memory for transmitting the sensed data and the assessment to an external computing device (see process 300 in Fig. 3; paragraph 39 lines 3-6, “the electronic device 120 may transmit the motion or exercise data through the network interfaces 240 to the client device 130 and/or the cloud servers and storage 140”).

    PNG
    media_image4.png
    464
    565
    media_image4.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the exercise device of Kim et al. to include a processor, a memory, and a transmitter to receive, evaluate, and transmit to an external computing device data sensed from the plurality of sensors, as is similarly taught by Sun et al., for the purpose of capturing exercise data for a user of the exercise apparatus (Sun et al. abstract, paragraph 25). 
	Regarding claim 2, Kim et al. as modified further teaches wherein each bar assembly (20) is selectively positionable to be supported on the base assembly (via seating grooves 11, see paragraph 97, lines 1-2, “the protrusion 21 has a polygonal cross-section, and the seating groove 11 into which the protrusion 21 is inserted is formed to adjust an interval of the pair of coupling holes 20 and adjust an angle thereof” and paragraph 99, “As an example, as shown in FIGS. 1 and 2, the cross section of the seating groove 11 is formed in a hexagonal shape, and the cross section of the protrusion 21 is formed in a trapezoidal shape so as to adjust the angle of the coupling member 20, thereby coupling the main board 10 with the main board 10”) to accommodate a desired characteristic (see various configurations in Fig. 3).
	Regarding claim 3, Kim et al. as modified further teaches the desired characteristic being one of the size of the user, the muscle group to be targeted, or a combination thereof (see various configurations in Fig. 3, paragraph 97, lines 1-2 cited above, and paragraph 101, “FIG. 3 is a view illustrating an embodiment of the present invention to adjust an interval of the coupling unit 20 and adjust an angle, thereby performing various methods and strength exercise”).
	Regarding claim 4, Kim et al. as modified further teaches the bar assembly (20) also being configured to be decoupled from the base assembly when the bar assembly is not supported by the base assembly (see Fig. 2, each coupling unit 20 is configured to be selectively coupled to seating grooves 11, and are therefore similarly configured to be selectively decoupled from seating grooves 11).
	Regarding claim 5, Kim et al. teaches wherein the plurality of sensors may include a gyro sensor, an acceleration sensor, a geomagnetic sensor, and the like (paragraphs 125, 127), but does not necessarily teach the plurality of sensors including a pressure sensor configured to measure an amount of force or pressure applied by the user.
	Sun et al. teaches a smart electronic device (120, Fig. 2) configured to be mounted to an exercise apparatus for capturing exercise data for a user of the exercise apparatus (abstract) that includes a plurality of sensors (motion sensors 230), where the plurality of sensors may include  a pressure sensor configured to measure an amount of force or pressure applied by the user (Fig. 2, mechanical switches, paragraph 31 lines 16-18, “The mechanical switches 238 may further include pressure sensors, mechanical buttons, among other mechanical triggers”) for detecting motion of the exercise device (paragraph 31 lines 1-4, “The smart electronic device 120 can be embedded in or attached to fitness and exercise apparatuses for detecting, collecting, and transmitting motion and exercise data associated with the exercise apparatuses” and lines 11-12, “and mechanical switches 238 for detecting motions”).
	As Sun et al. further teaches the pressure sensor in combination with a gyroscope, an accelerometer, and magnetic mechanisms to detect motion of an exercise device (Fig. 2, paragraph 31), it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the plurality of sensors of Kim et al. to further include a pressure sensor configured to measure an amount of force or pressure applied by the user, as is similarly taught by Sun et al., for the purpose of providing enhanced motion and exercise data for the user while performing exercises with the exercise device (Sun et al. abstract, paragraph 25).
	Regarding claim 8, Kim et al. as modified further teaches wherein the amount of force or pressure is communicated to the processor for generating the quality assessment of the performance of the push-up exercise (see rejection to claim 5 above, Sun et al. Fig. 2, paragraphs 25, 31).
	Regarding claim 11, Kim et al. teaches an image display in the form of a mobile phone connected to the exercise device (paragraph 129, “a holder capable of holding a smart device such as a mobile phone can be provided at the center of the upper surface of the main board”), but does not necessarily teach the image display/mobile phone presenting the quality assessment of the performance of the push-up exercise.
	Sun et al. teaches a smart electronic device (120, Fig. 2) configured to be mounted to an exercise apparatus for capturing exercise data for a user of the exercise apparatus (abstract) that is configured to transmit motion and exercise data from a plurality of sensors to an image display (client device 130, paragraph 26 lines 1-8, “The client devices 130 can be connected to the network 110 to receive the motion or exercise data captured by the electronic devices 120 using a client application. The client devices 130 include a personal computer (e.g., a desktop, laptop, or netbook), a tablet computer, a personal digital assistant (PDA), a pager, a mobile or smart phone, a wireless sensor, any consumer electronic devices (e.g., a set-top box) and the like”) to present workout statistics, exercise target, or health conditions to the user of the exercise apparatus (paragraph 28, lines 12-17, “The sensor data analyses and generated reports can be either stored in the cloud servers and storage 140 or transmitted to the client device 130. As an example, one such report may be pulled by or pushed to a client device to show the users of workout statistics, exercise target, or health conditions”).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the image display/mobile phone of Kim et al. to further be configured to present the quality assessment of the performance of the push-up exercise by presenting data measured by the plurality of sensors, as is similarly taught by Sun et al., for the purpose of providing a user with a visual presentation of the user’s performance of exercises with the exercise device (Sun et al. paragraph 28).
	Regarding claim 12, Kim et al. as modified further teaches wherein the bar assembly (20) is configured to be rotatable by the user when performing the push-up exercise or between uses of the exercise device (paragraph 97, “the protrusion 21 has a polygonal cross-section, and the seating groove 11 into which the protrusion 21 is inserted is formed to adjust an interval of the pair of coupling holes 20 and adjust an angle thereof”, where rotation of the coupling units 20 prior to coupling with the selected seating groove 11 between uses of the exercise device allows a user to selectively orient the protrusion 21 with the seating groove 11, thereby adjusting the angle at which the coupling members 20 oriented atop the main board 11, see various angular orientations of coupling units 20 in Fig. 3). 

Claims 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (WIPO Publication WO2018128198A1, translation and original provided) in view of Sun et al. (US Publication No. 20170128778), and further in view of Dalebout et al. (US Publication No. 20170056711).
Kim et al. as modified by Sun et al. teaches the invention as substantially claimed, see above.
Regarding claim 6, Kim et al. teaches wherein the plurality of sensors may include a gyro sensor, an acceleration sensor, a geomagnetic sensor, and the like (paragraphs 125, 127), but does not necessarily teach the plurality of sensors including an infrared proximity sensor configured to measure a distance between the user and the device.
Dalebout et al. teaches a repetition sensor for detecting a user’s position during performance of a push-up exercise using a push-up exercise device (paragraph 82, “As described above, the repetition sensor may be used to count the number of push-up exercises executed by the user with the push-up bar. Such repetition sensors may include cameras, strain gauges, pressure gauges, other types of sensors, or combinations thereof”), where the repetition sensor is an infrared proximity sensor configured to measure a distance between the user and the exercise device (paragraph 74, lines 3-15, “the repetition sensor may be a camera that can detect the user's position or at least some of the positions that the user is in during the performance of the dipping exercise or another body weight exercise. Such a camera may be a camera that operates in the visible light portion of the electromagnetic spectrum. In such an embodiment, the camera may utilize an image recognition program that determines the position of the user based on the color values in the camera's pixels. In another example, the camera operates in the infrared portion of the electromagnetic spectrum. In other examples, the camera is a distance camera that emits a signal and measures the time of flight for a reflection of the signal to return”), and wherein a processor is configured to receive information from the repetition sensor to provide a quality assessment of a push-up exercise performed on the push-up exercise device by counting a number of push-ups performed by the user (paragraph 92, specifically lines 1-4, “The push-up counter represents programmed instructions that, when executed, cause the processing resources to count the number of push-ups performed by the user” and lines 6-9, “The push-up counter and the dip counter may receive input from a repetition sensor, a camera, a pressure pad, a strain gauge, another type of sensor, or combinations thereof”).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the plurality of sensors of Kim et al. to include a repetition sensor in the form of an infrared proximity sensor configured to measure a distance between the user and the device, as is similarly taught by Dalebout et al., for the purpose of allowing a user to track the number of repetitions of push-ups performed during a push-up exercise while using the exercise device (Dalebout et al. paragraph 92).
Regarding claim 9, Kim et al. as modified further teaches wherein the distance between the user and the device is communicated to the processor for generating the quality assessment of the performance of the push-up exercise (see rejection above to claim 8; Dalebout paragraphs 82 and 92).

Claims 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (WIPO Publication WO2018128198A1, translation and original provided) in view of Sun et al. (US Publication No. 20170128778), and further in view of Tong et al. (US Patent No. 10433769).
Kim et al. as modified by Sun et al. teaches the invention as substantially claimed, see above.
Regarding claim 7, Kim et al. teaches wherein the plurality of sensors may include a gyro sensor, an acceleration sensor, a geomagnetic sensor, and the like (paragraphs 125, 127), but does not necessarily teach the plurality of sensors including a heart rate sensor configured to measure a heart rate of the user when performing the push-up exercise.
Tong et al. teaches a plurality of bar assemblies (Figs. 8-10, left and right push-up equipment 5) each comprising a handle (7), where the handle comprises a heart rate sensor configured to measure a heart rate of a user when performing a push-up exercise (Col. 2 lines 65-66, “Preferably, a heart rate sensor is further built in each of the two handles, and the heart rate sensor is connected to the processor”), where the heart rate sensor is in communication with a processor of the exercise device (Col. 10 lines 50-54, “The main features of this embodiment are as follows: each of the two handles 7 is further provided therein with a photoelectric sensor (for counting), a heart rate sensor, a distance measuring sensor, a pressure sensor, etc. These sensors are connected respectively with the processors”).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the plurality of sensors of Kim et al. to further include a heart rate sensor located on the handle of each of the plurality of bar assemblies, as is similarly taught by Tong et al., for the purpose of allowing a user to monitor his/her heart rate while performing push-up exercises on the exercise device.
Regarding claim 10, Kim et al. as modified further teaches wherein the heart rate of the user is communicated to the processor for generating the quality assessment of the performance of the push-up exercise (see rejection above to claim 7; Tong et al. Col. 2 lines 65-66 and Col. 10 lines 50-54).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 Notice of References Cited for additional pertinent prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN FISK whose telephone number is (571)272-1042. The examiner can normally be reached 8AM-4PM M-F (Central).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KATHLEEN M FISK/Examiner, Art Unit 3784                                                                                                                                                                                                        

/GARRETT K ATKINSON/Primary Examiner, Art Unit 3784